Citation Nr: 0800425	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to June 19, 2000, 
for the assignment of a 60 percent rating for degenerative 
changes of the cervical spine.

2.  Entitlement to an effective date prior to June 19, 2000, 
for the assignment of a 10 percent rating for degenerative 
changes of the thoracic spine.

3.  Entitlement to an effective date prior to June 19, 2000, 
for the assignment of a 40 percent rating for degenerative 
changes of the lumbar spine.


(The issue of entitlement to an effective date earlier than 
June 19, 2000, for the grant of a total disability rating 
based on individual unemployability (TDIU) will be addressed 
in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to February 
1959.

This matter is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing was held before the undersigned 
Acting Veterans Law Judge in April 2007.  The transcript of 
the testimony has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to June 19, 2000, no more than severe 
intervertebral disc syndrome of the cervical spine was shown; 
abnormal mobility requiring a neck brace was not shown.

2.  Prior to June 19, 2000, no more than slight limitation of 
motion of the thoracic spine was shown; mild intervertebral 
disc syndrome was not shown.

3.  Prior to June 19, 2000, no more than moderate limitation 
of motion of the lumbar spine was shown; severe 
intervertebral disc syndrome was not shown.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for degenerative 
changes of the cervical spine, prior to June 19, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5285, 5287, 5293.

2.  The criteria for a 10 percent rating for degenerative 
changes of the thoracic spine prior to June 19, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5288, 5293.

3.  The criteria for a 40 percent rating for degenerative 
changes of the lumbar spine prior to June 19, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5292, 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under § 5110(b)(2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  

The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

The veteran initially filed a claim for a neck injury in 
October 1997.  Service connection for a cervical spine 
disability was granted by rating decision dated in February 
1998, and a 40 percent was assigned effective October 1997.  
In March 1998, he claimed service-connection for the entire 
spine.  Service connection for the thoracic and lumbar spines 
was granted in August 1998, with 0 and 10 percent ratings 
assigned, respectively.  He disagreed with the ratings for 
the lumbar and thoracic spines only.  He underwent VA 
examinations in November 1997, April 1998, June 2000 and 
January 2002.  

In an April 2002 Report of Contact, the veteran was informed 
that the Decision Review Officer was prepared to increase his 
disability ratings and grant a TDIU.  It was reported that 
the veteran was in agreement with this decision.  In 
correspondence received later that month, he withdrew his 
appeal.  In a May 2002 rating decision, the cervical spine 
was increased to 60 percent, the thoracic spine was increased 
to 10 percent, the lumbar spine disability was increased to 
40 percent, and TDIU was granted - all with an effective date 
of June 19, 2000, the date of a VA examination.  

Shortly thereafter, the veteran disagreed with the effective 
dates.  He maintains that he is entitled to an effective date 
of 1998 for higher ratings because his back disability has 
been unchanged since that time.

In order to be assigned a 60 percent rating for the cervical 
spine prior to June 2000, the evidence needed to show a 
fracture of the vertebra without cord involvement, abnormal 
mobility requiring a neck brace, or complete bony fixation 
(ankylosis) of the spine in a favorable angle.  A 60 percent 
rating would also be assigned with pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.

In order to be assigned a 10 percent rating for the thoracic 
spine prior to June 2000, the evidence needed to show 
moderate or severe limitation of motion, or intervertebral 
disc syndrome with characteristic pain on motion.

In order to be assigned a 40 percent rating for the lumbar 
spine prior to June 2000, the evidence needed to show either 
severe limitation of the lumbar spine or severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.

After a review of the claims file, the Board finds that the 
evidence does not show that the veteran was entitled to 
higher ratings prior to June 2000.  First, there is no 
competent evidence in the claims file within the one-year 
prior to the time he filed his initial claim in 1997 
addressing his spinal disorder.  Therefore, there is no basis 
for a rating prior to October 1997. 

In a November 1997 VA examination, the veteran complained of 
weakness, stiffness, fatigability, lack of endurance, and 
constant pain.  He wore no brace and had had no surgery.  He 
worked as a barber and just "tolerated the pain."  Range of 
motion of the spine was forward flexion to 10 degrees, 
extension to 10 degrees, right and left lateral flexion, and 
right and left rotation all to 10 degrees.  Neurological 
examination was normal.  X-rays showed cervical scoliosis and 
slight loss of cervical lordosis, osteophytosis, degenerative 
disc disease of C2-3-4, and questionable fusion at C5-6-7.  
The diagnosis was status/post cervical fracture, mild.

Based on a review of the November 1997 VA examination, it was 
not ascertainable by the facts found that the veteran was 
entitled to a higher ratings.  Specifically, with respect to 
the cervical spine, it was not shown that he needed a neck 
brace, nor was ankylosis present (as demonstrated by a 
certain level of range of motion of the neck).  Further, the 
neurological examination, a key element of a 60 percent 
rating, was normal.  In addition, this evidence does not show 
that higher ratings were warranted for thoracic or lumbar 
spine disabilities because they were not even addressed.

In an April 1998 VA examination, the veteran complained of 
intermittent back and neck pain since service, with weakness, 
stiffness, fatigability, and lack of endurance.  He did not 
use crutches or a brace, had no true flare-ups, but had 
trouble walking more than a block, had tingling in his arms 
and fingers, and generalized dysesthesia and paresthesias of 
the lower extremities.

Physical examination revealed cervical spine flexion, 
extension, and right and left later flexion to 10 degrees, 
and right and left rotation to 20 degrees.  Thoracic spine 
range of motion was forward flexion to 70 degrees, extension 
to 30 degrees, and right and left lateral flexion and right 
and left rotation to 30 degrees.  There was no decreased 
rating of motion against resistance or upon repetitive 
movements, and no incoordination of motion.  Neurological 
examination was normal.  

The final diagnoses included degenerative joint disease of 
the cervical, thoracic, and lumbar spine.  X-rays were 
"consistent with the diagnosis, mild to moderate."  An EMG 
showed evidence of old neuropathic changes in the right C5/C7 
root distribution.  There were no active changes, no evidence 
of peripheral neuropathy in the upper or lower extremities, 
no carpal tunnel syndrome, and no right lumbar radiculopathy.

Evidence from the April 1998 VA examination does not support 
a 60 percent rating for a cervical spine disability because 
the veteran still did not use a brace, nor was ankylosis 
shown (range of motion testing was essentially the same as in 
the November 1997 VA examination, except slightly better in 
rotation).  

While the thoracolumbar spine was evaluated in this 
examination, neither moderate or severe limitation of motion 
of the thoracic spine was shown, nor was severe limitation of 
the lumbar spine demonstrated.  Specifically, except for 
flexion (reported at 70 degrees, whereas 90 degrees is 
normal), the remaining ranges of motion of the thoracolumbar 
spine (extension, lateral flexion, and rotation) described in 
the April 1998 VA examination were all normal.  

In addition, the neurological examination was normal, which 
does not support a 60 percent rating for intervertebral disc 
syndrome of the cervical spine, or indicate that the veteran 
was experiencing "moderate" recurring attacks related to 
the thoracic spine, or "severe" attacks related to the 
lumbar spine.  Therefore, it was not ascertainable by the 
facts found that the veteran was entitled to higher ratings 
based on the April 1998 VA examination.

Outpatient treatment records dated from 1998 to 2000 have 
been reviewed, including October and November 1998 MRIs of 
the cervical, thoracic, and lumbar spines, a July 1999 
neurological assessment, and clinical records addressing a 
variety of unrelated medical problems.  However, none of the 
competent evidence of record reflects that the veteran was 
entitled to higher ratings prior to June 2000.  While he 
expressed on-going complaints of pain and stiffness, there 
was little in the way of clinical assessments made.  Further, 
the July 1999 neurological evaluation did not show 
impairments sufficient severe to have warranted higher 
ratings at that time.  

In sum, given the absence of more severe cervical, thoracic, 
and lumbar pathology, the evidence does not reflect an actual 
increase in disability prior to June 19, 2000.  Therefore, an 
effective date prior to that date is not warranted.  

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In January 2005, after the initial consideration of the 
claims for an earlier effective date, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claims.  He was told that he needed to 
provide statements from his doctor, including physical and 
clinical findings, laboratory and X-rays, dates of 
examination and tests, and statements from individuals who 
could describe how his conditions had gotten worse.  

He was informed that VA would attempt to obtain evidence 
necessary to support his claims, including medical records, 
employment records, or records from other federal agencies.  
It was also requested that he provide evidence in his 
possession that pertained to the claims. 

The Board finds that the content of the notice provided to 
the veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  

Although he was not provided with VCAA notice prior to the 
initial consideration of the claims for earlier effective 
dates, Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
timing defect was not prejudicial to the veteran as he was 
subsequently provided with a fully compliant VCAA notice in 
January 2005, which had the effect of giving him actual 
knowledge of what was needed to support his claims.  In 
addition, the claims were readjudicated in a November 2005 
Supplemental Statement of the Case and he was given an 
additional 60 days to respond or to provide evidence.

VA is to provide affirmative notification to the claimant 
prior to the initial adjudication of the claim.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. (2006) (Mayfield 
II).  However, VA may cure timing defects by issuing a fully 
compliant VCAA notice and then readjudicating the claim.  Id. 
at 1333-34.  This can include compliant notice followed by 
readjudication of the claim in the form of a statement of the 
case (SOC) (Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)) or a supplemental statement of the case (SSOC) 
(Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III)), or if the claimant indicates that he or she has no 
further evidence to submit (Medrano v. Nicholson, No. 04-1009 
(CAVC April 23, 2007)).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claims.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating.  The RO also provided notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, resolution depends primarily on the date the 
veteran's disabilities actually increased.  As this is an 
appeal of the date of entitlement to benefits, a current 
medical opinion or the findings of a medical examination are 
not germane to the issue.  The available medical evidence is 
sufficient for adequate determinations.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Entitlement to an effective date prior to June 19, 2000, for 
the assignment of a 60 percent rating for degenerative 
changes of the cervical spine is denied.

Entitlement to an effective date prior to June 19, 2000, for 
the assignment of a 10 percent rating for degenerative 
changes of the thoracic spine is denied.

Entitlement to an effective date prior to June 19, 2000, for 
the assignment of a 40 percent rating for degenerative 
changes of the lumbar spine is denied.



____________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


